Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 16/978,868 filed 09/08/2020. It is also in response to information disclosure statements filed 10/02/2020 and 06/24/2022. 
This application is a 371 of PCT/JP2019/005075 filed 02/13/2019. 
Claims Amendment
In the application filed on 09/08/2020 applicant has amended the claims of the application. The status of the claims stand as follows:
Original 			1-2
Currently amended 		3-6
4.3	New				7-10
Claim 1-10 are currently pending in this application, and the claims are under full consideration.
Foreign Priority Benefit
Acknowledgment is made of applicant’s claim to foreign priority benefit from Japanese Patent Application JP2018-045659 filed 03/13/2018. A certified copy of the priority document has been filed and is made of record. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/02/2020 and 06/24/2022 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 09/08/2020 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sada et al. (U.S. PG Publication 2017/0162837) in view of Kim (U.S. PG Publication 2013/0216896) 
Regarding Claim 1-2 Sada discloses a battery (Sada paragraph 0008), which contains positive electrode active material, negative electrode active material and an electrolyte employed in a lithium battery (Sada paragraph 0023, 0025, 0028); thus, Sada discloses a lithium secondary battery. Sada disclose the battery has a roll-type electrode assembly in which a positive electrode and a negative electrode are rolled with a separator interposed (Sada paragraph 0018), the electrode assembly is equivalent to the electrode body. Sada discloses battery case 12 housing the electrode assembly (i.e. electrode body) (Sada Fig. 1, paragraph 0020), a sealing body 30 which seals an opening portion of the case main body 20 (Sada Fig. 1, paragraph 0021). Sada discloses the battery includes insulating plates 15, 16 on the top and bottom, respectively, of the electrode assembly (i.e. electrode body) (Sada paragraph 0021). Thus, Sada discloses a sealing body-side insulating member 15 provided between the sealing body 30 and one end portion of the electrode assembly (Sada Fig. 1, paragraph 0021) i.e. the insulating plate on the top of the electrode assembly (Sada paragraph 0021), and a case main body-side insulating member 16 provided between the case main body 20 and the other end portion of the electrode assembly (i.e. electrode body) (Sada Fig. 1, paragraph 0021), i.e. the insulating plate 16 on the bottom of the electrode assembly (Sada paragraph 0021). Sada discloses the top and bottom electrode assembly (Sada paragraph 0021), equivalent to the one end portion and the other portion of the electrode body, each form a protruding section which is part of the separator 11c protruding from the positive electrode 11a and negative electrode 11b and adhered to the insulating member (Sada Fig. 1). Sada discloses the insulating plates 15, 16, are formed of resin and may contain reinforcement material such as a glass fiber (Sada paragraph 0036), the reinforcement material is considered equivalent to the base material, and the resin is considered equivalent to the adhesive layer. Instant specification also recognizes glass cloth as the base material (Instant specification as originally filed paragraph 0020, page 10), and the resin as a curable adhesive (Instant specification as originally filed paragraph 0022, page 11).  Sada, however, is silent about the body-side insulating member and also the case main body-side insulating member adhesive layer disposed on the base material contains a cured object of a curable resin.
Kim discloses a pouch type battery (Kim paragraph 0008) including an electrode assembly including a first electrode, a second electrode and a separator, a pouch accommodating the electrode assembly and having adhesion parts formed by adhering its opposite parts and a photocurable adhesive applied to the adhesion part (Kim paragraph 0009), the adhesive may be a two-component adhesive having an insulating hardener and an insulating resin hardened by ultraviolet rays (Kim paragraph 0020, claim 12) considered equivalent to the base material which contains a cured object of a curable resin. Kim discloses that the photocurable adhesive provides a simplified automated process instead of manually taping process (Kim paragraph 0008). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the adhesive of Sada by the teaching of Kim and used an adhesive that includes photocurable resin since using a photocurable adhesive achieves a simplified, automated process, instead of manually tapping process (Kim paragraph 0008). Such a modification is considered the use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C).    

    PNG
    media_image1.png
    633
    936
    media_image1.png
    Greyscale
  
Sada Fig. 1
 Regarding Claim 3 and 7, Sada discloses the secondary battery (paragraph 0023, 0025, 0028) has a roll-type electrode assembly in which a positive electrode and a negative electrode are rolled with a separator interposed (Sada paragraph 0018), the roll-type electrode assembly is equivalent to the winding type electrode body recited in claims 3 and 7, and the top and bottom of the roll-type electrode assembly is in a winding axial direction of the electrode body (Sada Fig. 1).  
Regarding Claim 4, 5, 8 and 9 Kim discloses photocurable adhesive which is cured by irradiation of ultraviolet rays (Kim paragraph 0020) to produce an insulating hardener hardened by ultraviolet ray (Kim paragraph 0020) equivalent to cured object of the curable resin cured when being irradiated with light having a predetermined wave length recited in claims 4 and 8. Kim also discloses the irradiation is achieved by ultraviolet (UV) ray (Kim paragraph 0020), wherein instant specification recognizes ultraviolet light has a wave length in the range of 100 to 400 nm recited in claims 5 and 9.  

Claim 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sada et al. (U.S. PG Publication 2017/0162837) in view of Kim (U.S. PG Publication 2013/0216896), and further in view of Fukui et al. (U.S. PG Publication 2011/0217577) 
The discussion of Sada and Kim as applied to claim 1 and 2 is fully incorporated here and is relied upon for the limitation of the claims in this section. 
Regarding Claim 6 and 10 Sada discloses the insulating plates 15, 16, are formed of resin and may contain reinforcement material such as a glass fiber (Sada paragraph 0036), the reinforcement material is considered equivalent to the base material, and the resin is considered equivalent to the adhesive layer. But Sada is silent about the thickness of the resin layer, considered equivalent to the adhesive layer. Fukui discloses a lithium secondary battery comprising an electrode assembly made of winding negative electrode and a separator interposed between the electrodes (Fukui paragraph 0011), and each of the electrodes is divided into plurality of electrodes (Fukui paragraph 0016) connected by adhesive tapes (Fukui paragraph 0055), and the adhesive is curable type adhesive (Fukui paragraph 0063). The adhesive has preferably a thickness of about 5 µm to 100 µm (Fukui paragraph 0063). Fukui discloses that if the thickness of the adhesive layer is too small, enough adhesive strength may not be obtained, and if the thickness of the adhesive layer is too large, the proportion of the adhesive layer which is not involved in charging and discharging significantly increases in the lithium secondary battery, and thus the capacity of the lithium secondary battery may degrade (Fukui paragraph 0064). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the adhesive of Sada by the teaching of Fukui and made the thickness of the adhesive of Sada in the discloses range of 5 µm to 100 µm as disclosed by Fukui (Fukui paragraph 0063), since according to the teaching of Fukui when the adhesive layer has too thin a thickness enough adhesive strength may not be obtained, and when it has too large thickness increases the proportion of the adhesive that is not involved in charging and discharging of the battery and degrades the capacity of the battery (Fukui paragraph 0064). Such a modification is considered according to the MPEP known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (MPEP 2143 I F). The disclosed range of the thickness of the adhesive tape of 5 µm to 100 µm by Fukui (Fukui paragraph 0063) is included in the claimed range of 1 µm to 100 µm. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722